Case: 15-31011      Document: 00513479357         Page: 1    Date Filed: 04/25/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-31011
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
GREGORY LYNN JOHNSON,                                                       April 25, 2016
                                                                           Lyle W. Cayce
                                                 Plaintiff-Appellant            Clerk

v.

DARREN COWTHORN; VALANDOR COWTHORN,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:14-CV-3038


Before DAVIS, JONES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Gregory Lynn Johnson, Louisiana prisoner # 46415, moves for leave to
proceed in forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C.
§ 1983 complaint as frivolous. The district court concluded that Johnson’s
complaint was time barred. Johnson’s request for IFP status was denied, and
the district court certified that an appeal would not be taken in good faith. By
moving to proceed IFP on appeal, Johnson challenges the district court’s
certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-31011       Document: 00513479357   Page: 2   Date Filed: 04/25/2016


                                  No. 15-31011

      Johnson argues that he was entitled to tolling of the limitations period
based on the doctrine of contra non valentem because he was unaware of his
legal rights. Johnson’s own ignorance of his cause of action does not entitle
him to tolling of the limitations period. See Corsey v. Louisiana, 375 So. 2d
1319, 1321-22 (La. 1979); see also Terrebonne Parish Sch. Bd. v. Mobil Oil
Corp., 310 F.3d 870, 885 (5th Cir. 2002).
      This appeal lacks arguable legal merit and is, therefore, frivolous. See
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Johnson’s motion to proceed
IFP is denied, and we dismiss his appeal as frivolous. See Baugh, 117 F.3d at
202 n.24; 5TH CIR. R. 42.2.
      The district court’s dismissal of his complaint and the dismissal of this
appeal as frivolous count as two strikes under 28 U.S.C. § 1915(g).           See
Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Johnson is
warned that if he accumulates three strikes under § 1915(g), he will not be able
to proceed IFP in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                        2